Citation Nr: 0929243	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to June 
1952, from December 1953 to October 1957, and from May 1962 
to March 1964.  He died in June 1995.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by which the RO denied the 
appellant's claim.

In June 2008, the Board remanded the case to the RO for 
further development of the evidence.


FINDING OF FACT

The competent medical evidence does not suggest that the 
Veteran's death was caused by any incident in service or 
otherwise related thereto.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Although the notice provided did not 
address the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection for the cause of the veteran's death is 
being denied, and hence no effective date will be assigned 
with respect to this claim.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  The 
notice letter provided in February 2004 fully advised the 
appellant regarding the requirements for establishing 
entitlement to service connection for the cause of the 
veteran's death.

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in February 2004 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical opinion was sought.  VA is under no 
obligation to seek a medical opinion is this case because 
there is absolutely no sign of a causal connection between 
the enumerated causes of the Veteran's death and service.  
Id.; 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA medical records, and private medical 
records.  No medical opinion was sought, but none is 
necessary in this cased, as explained above.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The Veteran died in June 1995.  The immediate cause of death 
was found to be brain stem herniation due to an intracranial 
hemorrhage due to a left frontal lobe hemorrhagic infarction.  
During his lifetime, service connection was established for a 
right shoulder disability to which a 20 percent disability 
evaluation was assigned.  The Veteran was denied service 
connection for heat stroke residuals and for a heat rash.  
The service treatment records are silent as to any illnesses 
or injuries related to the brain.

Both private and VA medical treatment records reflect decades 
of treatment for right shoulder problems.  Indeed, it appears 
that the Veteran rarely sought treatment for anything other 
than the right shoulder and related problems until very late 
in life.  In June 1995, the month of his death, the Veteran 
was brought to a hospital by ambulance after complaining of 
headaches for three days.  Other symptoms were shortness of 
breath and diaphoresis.  The Veteran also complained of chest 
pain.  Hospital reports indicate that the Veteran's past 
medical history was benign.  A computed tomography scan of 
the brain performed on admission revealed an unusual problem 
with hemorrhage.  The diagnosis was of subarachnoid and 
intraventricular hemorrhage of unknown etiology with an 
aneurysm.  There were no obvious cardiac abnormalities.  A 
surgical pathology report following a craniotomy for the 
removal of an intraventricular-intracerebral hemorrhage 
indicated a preoperative diagnosis of intracerebral hematoma 
secondary to a bleed of unknown etiology, and the 
postoperative diagnosis was the same with the addition of 
intraventricular.  Several days later, the Veteran died while 
still hospitalized.

Discussion

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

The facts of this case point to no relationship between the 
cause of the veteran's death and service.  Indeed, the 
Veteran's fatal cerebral disorder was said to have been of 
unknown etiology.  To the extent that the appellant asserts a 
causal connection between the cause of the veteran's death 
and service, the Board cannot credit her opinion because she 
is not shown to possess any medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Because there is no 
competent medical evidence in support of the appellant's 
claim, service connection for the cause of the veteran's 
death must be denied.  38 C.F.R. § 3.312.

In this case, the evidence is not in relative equipoise, in 
which case the appellant would prevail.  Gilbert, supra.  
Rather, there is absolutely no evidence of a connection 
between any of the enumerated causes of death and service.  
There being no evidence in support of the appellant's claim 
of service connection for the cause of the Veteran's death, 
the claim is denied.  Alemany, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


